Judgment of Appellate Division so far as appealed from reversed and that of Special Term in favor of appellant Hershkopf affirmed, with costs in this court and in the Appellate Division on the ground that the allowance made by the Special Term to the arbitrator was lawful under sections 1457 and 1545 of the Civil Practice Act. No opinion.
Concur: LEWIS, CONWAY, DESMOND and FULD, JJ. LOUGHRAN, Ch. J., and THACHER, J., dissent on the ground that the Appellate Division correctly construed sections 1457 and 1545 of the Civil Practice Act. Taking no part: DYE, J.